 1   Mitchell D. Gliner, Esq.
     Nevada Bar #003419
 2
     3017 West Charleston Blvd., #95
 3   Las Vegas, NV 89102
     (702) 870-8700
 4   (702) 870-0034 Fax
 5
     mglinerr@glinerlaw.com
     Attorney for Plaintiff
 6                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEV ADA
 7
     RICHARD S. GORDON                      )
 8
                                                   )
            Plaintiff,                             )
 9                                                 )               Case Number
     vs.                                           )        2: I 8-cv-02277-RFB-CWH
10                                                 )
11   TRANS UNION LLC,                              )
                                                   )
12          Defendant.                             )
13

14               STIPULATION AND ORDER FOR DISMISSAL WITH PRE.JUDICE
15          Pursuant to F.R.C.P. 4l(a)(l)(A)(ii) and local rule 7-l(b) it is hereby stipulated by the
l6   parties hereto that the above-entitled matter be dismissed with prejudice, each party to bear their
17   own costs and attorney's fees.
             I

1a   MITCH
19

20
        TC LL D. GLINER, ESQ.                      KURT NOS, ESQ.
21   Nevada Bar No. 3419                           Nevada B r No. 6228
     3017 W. Charleston Blvd.# 95                  TREVOR R. WAITE, ESQ.
22   Las Vegas, Nevada 89102                       Nevada Bar No. 13779
     Attorney for Plaintiff                        6605 Grand Montccito Pkwy, Suite 200
23
                                                   Las Vegas, Nevada 89149
24                                                 Counsel for Defendant Trans Union LLC
25                                   July
                         23rd day of _
     IT IS SO ORDERED this_             _ _, 2019.
26
                                               ________________________________
27                                             RICHARD F. BOULWARE, II
                                           UNITED STATES DISTRICT JUDGE
28                                             UNITED STATES DISTRICT JUDGE
                                                 DATED this
